FILED
                            NOT FOR PUBLICATION                              NOV 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30367

               Plaintiff - Appellee,             D.C. No. 6:10-cr-00010-DWM

  v.
                                                 MEMORANDUM *
ALEJANDRO ARTURO SCHOLZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Alejandro Arturo Scholz appeals from the 210-month sentence imposed

following his guilty-plea convictions for sexual exploitation of children, receipt of

child pornography, and possession of child pornography, in violation of 18 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 2251(a) & (b), 2252(a)(2), and 2252A(a)(5)(B). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Scholz contends that his sentence is substantively unreasonable. In light of

the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors,

the top-of-the-Guidelines sentence is not substantively unreasonable. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      Contrary to Scholz’s contention, the record reflects that the district court did

not rely on his need for rehabilitation to impose or lengthen his period of

confinement. See Tapia v. United States, 131 S. Ct. 2382, 2392 (2011) (“A court

commits no error by discussing the opportunities for rehabilitation within prison or

the benefits of specific treatment or training programs.”).

      AFFIRMED.




                                          2                                     10-30367